SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

862
KA 13-01481
PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

WILFREDO ROMAN, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered July 26, 2012. The judgment convicted defendant,
upon his plea of guilty, of criminal sale of a controlled substance in
the first degree, criminal sale of a controlled substance in the
second degree, criminal possession of a controlled substance in the
third degree (seven counts) and criminal possession of a controlled
substance in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court